222 F.3d 305 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.MYRIS MATTHEWS, Defendant-Appellant.
No. 99-4158
In the  United States Court of Appeals  For the Seventh Circuit
Argued June 14, 2000Decided July 19, 2000

Appeal from the United States District Court  for the Central District of Illinois.  No. 299CR20007-001--Michael P. McCuskey, Judge.
Before Cudahy, Flaum, and Manion, Circuit Judges.
Flaum, Circuit Judge.


1
Myris Matthews pleaded  guilty to one count of possession of cocaine base  ("crack") with the intent to distribute. See 21  U.S.C. sec. 841(a)(1). He was sentenced to 240  months imprisonment and five years supervised  release. Matthews appeals his sentence, arguing  that the district court erred by giving him a  two-level upward adjustment for a supervisory  role under U.S.S.G. sec. 3B1.1(c). We affirm.

I.  BACKGROUND

2
While investigating the Gangster Disciples  street gang in Decatur, Illinois, agents assigned  to the Illinois State Police Task Force X  arranged several controlled buys of crack from  Matthews. The upward adjustment for his role in  the offense was based on two of these buys, both  of which preceded the crack offense charged in  the indictment. The first transaction occurred on  January 25, 1999. On that day, Matthews was paged  by a confidential source ("CS") who knew him as  "Twin" and who had bought crack cocaine from him  previously. Matthews returned the call, which was  recorded, and told the CS to go to 1336 East  Walnut Street in Decatur. The CS, wearing a wire  and under surveillance, went to the address,  where he was met by an unidentified woman. The CS  told her that Twin had sent him to buy crack, and  she acknowledged that Twin had alerted her that  he would be arriving. The woman let the CS into  the kitchen and said she would sell him two rocks  of crack for $40. When the CS replied that he  always got a better deal from Twin, she responded  that he could wait for Twin if he wanted a better  deal. The CS purchased the crack cocaine.


3
The second transaction occurred the following  day, January 26, 1999. The CS again telephoned  Matthews and arranged to purchase powder cocaine  at the Walnut Street address. Upon arriving at  the house, the CS was met by Matthews and an  unidentified man. Again, the CS wore a wire and  was under surveillance until he entered the  house. The government alleges that the  unidentified man was in possession of the cocaine  and gave it to the CS at Matthews' direction. The  parties agree that Matthews, not the unidentified  man, negotiated the price, but disagree as to who  was in possession of the cocaine. Matthews argues  that the government's evidence established that  the unidentified man was not in any way involved  in the transaction.


4
After several more transactions between the CS  and Matthews, the agents obtained a search  warrant for the Walnut Street address. Upon  arriving at the house, the agents encountered  Matthews and searched him, finding crack, cash,  and a key. Matthews told the agents that the key  was to his father's house. Matthews' father  allowed agents to search his house without a  warrant. He directed the agents to a bedroom that  Matthews used. There the agents found crack,  cash, marijuana, and a gun.


5
After Matthews pleaded guilty, the probation  officer recommended a two-level upward adjustment  for Matthews' supervisory role, explaining that  "the defendant exerted control over the  unidentified female and male that took part in .  . . the controlled deliveries." Matthews filed  objections to the Pre-Sentence Report ("PSR"),  arguing that he did not exert control over any  individual during the transactions on January 25  and January 26. After hearing testimony from the  agent who monitored the wire worn by the CS and  counsel's arguments at the sentencing hearing,  the district court concluded that the upward  adjustment was warranted and adopted the  probation officer's recommendation.

II.  DISCUSSION

6
We review an upward adjustment for a  defendant's aggravating role in an offense for  clear error. United States v. Billingsley, 115  F.3d 458, 464 (7th Cir. 1997). Whether the  defendant played an aggravating role is a  question of fact that is clearly erroneous "only  if, after reviewing the entire evidence, we are  left with the definite and firm conviction that  a mistake has been committed." United States v.  Granado, 72 F.3d 1287, 1290 (7th Cir. 1995)  (internal citations and quotations omitted). If  the fact finder chooses between two permissible  views of the evidence, the choice is not clearly  erroneous. Id.


7
A two-level upward adjustment is warranted under  U.S.S.G. sec. 3B1.1(c) if "the defendant was an  organizer, leader, manager, or supervisor" in the  criminal activity. Application Note 4 provides  factors to be used in determining whether a  defendant falls under any of these categories.  Those factors are: (1) the exercise of decision  making authority; (2) the nature of participation  in the commission of the offense; (3) the  recruitment of accomplices; (4) the claimed right  to a larger share of the fruits of the crime; (5)  the degree of participation in planning or  organizing the offense; (6) the nature and scope  of the illegal activity; and (7) the degree of  control and authority exercised over others.  U.S.S.G. sec. 3B1.1(c), comment. (n.4). "Although  control over other participants is a significant  factor, . . . [n]o single factor is essential to  determine whether a sentence should be adjusted  under sec. 3B1.1, nor must equal weight be given  to each factor." United States v. Bush, 79 F.3d  64, 67 (7th Cir. 1996) (internal citations  omitted). "Thus, for example, even if a defendant  did not exercise control, an [upward adjustment]  under sec. 3B1.1 may apply so long as the  criminal activity involves more than one  participant and the defendant played a  coordinating or organizing role." Id.


8
Matthews argues that the evidence related to  the January 25 drug deal does not support a  finding that he exercised any control over the  unidentified woman who sold the crack to the CS.  We disagree. At the very least, Matthews played  a coordinating or organizing role that was  sufficient for an upward adjustment under sec.  3B1.1(c). See Billingsley, 115 F.3d at 465  (upward adjustment pursuant to 3B1.1(c) was not  clearly erroneous even though district court did  not explicitly find that defendant "controlled"  other participants). Matthews coordinated the  transaction by setting the time and location of  the deal. He also called the unidentified woman  to let her know that the CS would be arriving.  Moreover, the female's statement indeed evidenced  Matthews' control over her. When the CS balked at  the price, the woman responded that he would have  to wait for Matthews if he wanted a better price.  A reasonable inference from this statement is  that Matthews, not the woman, had the authority  to negotiate the price. Matthews argues that this  statement meant only that the CS was welcome to  buy from him if the CS did not like the woman's  price, and, in his view, the appropriate  inference to draw is that he was involved as a  middleman--he merely directed the CS to a crack  house where drugs could be purchased. The  district court was thus presented with two  permissible views of the evidence, and did not  clearly err by choosing to believe that the  female's statement evidenced Matthews' control  over her. See Granado, 72 F.3d at 1290 (affirming  upward adjustment based on district court's view  of the evidence).


9
Matthews also argues that the second transaction  on January 26 did not occur as described in the  PSR. The PSR recounts that Matthews negotiated  the price and then directed an unidentified man  to give the drugs to the CS. Matthews, however,  asserts that the unidentified man did not have  the drugs in his possession. Rather, he argues  that the evidence established that he alone  negotiated the deal and that he was the one who  gave the CS the drugs. Matthews points to  testimony at the sentencing hearing that, he  alleges, contradicts the PSR. On direct  examination, agent Richard Hughes, who monitored  the wire worn by the CS and heard the  transaction, testified that the unidentified man  "brought several packages of cocaine out of his  pocket" and was directed by Matthews to give the  CS "three for the price of $40." But Matthews  points to the following exchange on Hughes'  cross-examination as proof that it was he, not  the unidentified man, who gave the drugs to the  CS:


10
Q: And on that occasion, it was actually Mr.  Matthews who gave the confidential source a--it  was powder cocaine in exchange for the $40 that  you had given the confidential source, correct?


11
A: Yes.


12
Q: It was not the unidentified black male who  supplied your confidential source with any drugs  on that occasion; isn't that correct?


13
A: Yes.


14
Q: And it was Mr. Matthews personally who supplied  the--and it was powder cocaine on that occasion,  correct?


15
A: Yes.


16
We are troubled by this seemingly contradictory testimony.  Although the responses to the first  and third questions in the above exchange are unclear due to the compound nature of the  questions, the agent clearly responds to the second question by stating that the unidentified  man was not the one to give the drugs to the CS.  The government did not object to this line of  questioning nor did it respond to Matthews' argument at the sentencing hearing based on this  apparently inconsistent testimony. In its brief  on appeal, the government sets aside the effect  of the agent's response to the second question  and simply insists that the testimony was not  contradictory. If the unidentified man did not  give the drugs to the CS, there is no evidence  that Matthews played a supervisory or organizing  role in the January 26 transaction. We find that  the record does not support the finding that  Matthews played an aggravating role in this  transaction. See United States v. Mankiewicz, 122  F.3d 399, 405-06 (7th Cir. 1997) (prior to the  imposition of upward adjustment pursuant to  3B1.1(c), government must establish that the  defendant had some real and direct influence on  other participants); United States v. Mustread,  42 F.3d 1097, 1103 (7th Cir. 1994) (noting that,  at a minimum, defendant must exert some real and  direct influence). Because of the significant  difference that even a two-level upward  adjustment can have on the length of a sentence,  we underscore that a defendant's role must be  clear prior to imposing an upward adjustment  pursuant to 3B1.1(c).


17
However, regardless of the uncertainty  surrounding the January 26 transaction, Matthews  was still eligible for the upward adjustment  based on the January 25 transaction. See United  States v. Sierra, 188 F.3d 798, 803 (7th Cir.  1999) (noting that section 3B1.1(c) "only  requires that the defendant directed one  person").

III.  CONCLUSION

18
For the foregoing reasons, Matthews' sentence is


19
Affirmed.